DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (at block 245).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in reference number 235 misspelled “resluts”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 8-10, 12, 14-15 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighow (U.S. 2013/0110543) in view of Bruce (U.S. 2014/0278530).
(Claim 1)
Leighow discloses substantially all of the elements, a method of dynamically converting an electronic document from a non-DICOM format to a DICOM format, the method comprising:  
receiving a query for use in searching for the electronic document in a first electronic repository and a second electronic repository, wherein the first electronic repository stores first content in the non-DICOM format, wherein the second electronic repository stores second content in the DICOM format, (selection component receives a selection of more than one images, paragraph [0038]; non-DICOM database and DICOM database, paragraph [0037]; 230, 240 of Fig. 2); 
searching the first electronic repository for the electronic document that matches the query; receiving, from the first electronic repository, first one or more electronic document results of the searching of the first electronic repository, (receiving healthcare images from a single non-DICOM database, paragraph [0037]; Fig. 2); 
searching the second electronic repository for the electronic document that matches the query; receiving, from the second electronic repository, second one or more electronic document results of the searching of the second electronic repository, (receiving healthcare images from a single DICOM database, paragraph [0037]; Fig. 2); 
aggregating the first one or more electronic document results from the first electronic repository and the second one or more electronic document results from the second electronic repository to form aggregated results; sending the aggregated results to a device of a user; receiving, from the device of the [[a]] user, a request for retrieval of at least one electronic document from the aggregated search results, (display component displays the more than one healthcare study side-by-side in the viewer, paragraph [0039]; Fig. 2); 
sending the at least one converted electronic document to the device of the user, (display component displays the more than one healthcare study side-by-side in the viewer, paragraph [0039]; Fig. 2).
Although, Leighow discloses substantially all of the elements, Leighow fails to specifically disclose determining if the at least one electronic document requested for ; upon positive determination, converting the at least one electronic document requested for retrieval from the non-DICOM format to the DICOM format by adding structured aspects of DICOM data objects to the non-DICOM format.
Bruce teaches determine if the extracted data needs to be converted into DICOM format, if yes, then, the computer system can convert the data into DICOM format, (paragraph [0042], [0035]). 
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Leighow's system to include a non-DICOM convert into a DICOM data format, as taught by Bruce, for convert non-DICOM into DICOM format.

(Claim 3)
The combination of Leighow and Bruce discloses substantially all of the elements of claim 1, further Bruce discloses further comprising receiving a unique identifier to be added to the at least one electronic document upon the converting from the non-DICOM format to the DICOM format of the at least one electronic document requested for retrieval, (dataset verification, patient identification, data and metadata conversion to consumable health care data formats, paragraph [0040]; wherein unique identifier [Wingdings font/0xE8] patient identification).




The combination of Leighow and Bruce discloses substantially all of the elements of claim 1, and Leighow further discloses further comprising associating the at least one electronic document requested for retrieval (displaying at least one DICOM and at least one non-DICOM healthcare image for a patient simultaneously, from an electronic medical record, receiving a selection of more than one healthcare study from different sources, paragraph [0007]).

(Claim 6)
The combination of Leighow and Bruce discloses substantially all of the elements of claim 1, and Leighow further discloses wherein the receiving the query for use in searching for the electronic document electronic document, (a selection of more than one healthcare study and receiving healthcare images from a single DICOM database, paragraph [0037]-[0038]; Fig. 2).

(Claim 8)
The combination of Leighow and Bruce disclose substantially all of the elements of claim 1, further Leighow discloses adding the at least one converted electronic document to a DICOM timeline of a specified patient, (presenting a timeline corresponding to more than one healthcare study for a patient, receiving a selection, from the timeline, of at least one DICOM, paragraph [0010]).


The combination of Leighow, and Bruce disclose substantially all of the elements of claim 8, and further Leighow discloses wherein are displayed on a display of the device, (display component displays the more than one healthcare study side-by-side in the viewer, paragraph [0039]; Fig. 2).

(Claim 10)
Leighow discloses substantially all of the elements, a computing device having a non-transitory computer readable storage medium containing one or more instructions for dynamically converting content from a non-DICOM format to a DICOM format, the one or more instructions comprising: 
receiving electronic contentin a first electronic storage system and a second electronic storage system, wherein the first electronic storage system stores first electronic content in the non-DICOM format, wherein the second electronic storage system stores second electronic content in the DICOM format, (selection component receives a selection of more than one images, paragraph [0038]; non-DICOM database and DICOM database, paragraph [0037]; 230, 240 of Fig. 2); 
searching the the electronic content based upon the query; receiving, from the first electronic storage system[[s]], first one or more electronic content that matches the (receiving healthcare images from a single non-DICOM database, paragraph [0037]; Fig. 2); 
searching the second electronic storage system for the electronic content based upon the query; receiving, from the second electronic storage system, second one or more electronic content that matches the query, (receiving healthcare images from a single DICOM database, paragraph [0037]; Fig. 2); 
aggregating the first one or more electronic content from the first electronic storage system and the second one or more electronic content from the second electronic storage system to form aggregated results; sending the aggregated results to a device of a user; receiving, from the device of the [[a]] user, a request to retrieve at least one electronic content from the aggregated results, (display component displays the more than one healthcare study side-by-side in the viewer, paragraph [0039]; Fig. 2); 
sending electronic content the device of the user, (display component displays the more than one healthcare study side-by-side in the viewer, paragraph [0039]; Fig. 2).
Although, Leighow discloses substantially all of the elements, Leighow fails to specifically disclose determining if the at least one electronic document requested for retrieval is in the non-DICOM format; upon positive determination, converting the at least one electronic content 
(paragraph [0042], [0035]). 
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Leighow's system to include a non-DICOM convert into a DICOM data format, as taught by Bruce, for convert non-DICOM into DICOM format.

(Claim 12)
The combination of Leighow and Bruce discloses substantially all of the elements of claim 10, and Bruce further discloses wherein the one or more instructions further comprising: adding metadata to the at least one electronic content (the DICOM conversion section adds supplementary information such as patient ID information and radiographic condition information to the image data inputted by the image generating apparatus, paragraph [0174]; wherein unique identifier [Wingdings font/0xE8] patient ID).

(Claim 14)
The combination of Leighow and Bruce disclose substantially all of the elements of claim 10, further Bruce discloses the one or more instructions further comprising: adding the converted at least on electronic content to a DICOM timeline of a specified patient, (presenting a timeline corresponding to more than one healthcare study for a patient, receiving a selection, from the timeline, of at least one DICOM, paragraph [0010]).

(Claim 15)
Kelley discloses substantially all of the elements, a system for dynamically converting a document from a non-DICOM format to DICOM format, the system comprising: 
a client device for generating a query for use in searching for the electronic document; a search server for receiving the query from the client device, and sending the query to a first electronic repository system and a second electronic repository system[[s]], (selection component receives a selection of more than one images, paragraph [0038]; non-DICOM database and DICOM database, paragraph [0037]; 230, 240 of Fig. 2); 
the first electronic repository system for searching for first one or more electronic documents that match the query received from the search server, and for returning first one or more results of the searching to the search server, wherein the first electronic repository system stores first electronic documents in the non-DICOM format, (receiving healthcare images from a single non-DICOM database, paragraph [0037]; Fig. 2); and 
the second electronic repository system for searching for second one or more electronic documents that match the query received from the search server, and for returning second one or more results of the searching to the search server, wherein the second electronic repository system stores second electronic documents in the DICOM format, (receiving healthcare images from a single DICOM database, paragraph [0037]; Fig. 2), 
wherein the search server aggregates first search results received from the first electronic repository system and second search results received from the second electronic repository system to form aggregated search results, receives a request from the client device to retrieve at least one electronic document in the aggregated search results, (display component displays the more than one healthcare study side-by-side in the viewer, paragraph [0039]; Fig. 2), 
returns the converted at least one electronic document to the client device, (display component displays the more than one healthcare study side-by-side in the viewer, paragraph [0039]; Fig. 2).
Although, Leighow discloses substantially all of the elements, Leighow fails to specifically disclose determining if the at least one electronic document converts the at least one electronic document from the non-DICOM format to the DICOM format by adding structured aspects of DICOM data objects to the non-DICOM format.
Bruce teaches determine if the extracted data needs to be converted into DICOM format, if yes, then, the computer system can convert the data into DICOM format, (paragraph [0042], [0035]). 


(Claim 19)
The combination of Leighow and Bruce discloses substantially all of the elements of claim 15, and Leighow further discloses wherein the search server sends a DICOM query to the second electronic repository system, the DICOM query based on the query received from the client device, (a selection of more than one healthcare study and receiving healthcare images from a single DICOM database, paragraph [0037]-[0038]; Fig. 2).

(Claim 20)
The combination of Leighow and Bruce disclose substantially all of the elements of claim 15, further Leighow discloses wherein the converted at least one electronic document is added to a of a patient, (presenting a timeline corresponding to more than one healthcare study for a patient, receiving a selection, from the timeline, of at least one DICOM, paragraph [0010]).

(Claim 21)
The combination of Leighow and Bruce discloses substantially all of the elements of claim 1, further Bruce discloses further comprising: upon negative determination: sending the at least one electronic document to the device of the user, (the computer system can determine if the extracted data needs to be converted into DICOM format, if no, the computer system can forward the HL7 data to determine whether the data needs to be pre-processed, paragraph [0042]).

(Claim 22)
The combination of Leighow and Bruce discloses substantially all of the elements of claim 10, further Bruce discloses the one or more instructions further comprising: upon negative determination: sending the at least one electronic content to the device of the user, (the computer system can determine if the extracted data needs to be converted into DICOM format, if no, the computer system can forward the HL7 data to determine whether the data needs to be pre-processed, paragraph [0042]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighow (U.S. 2013/0110543) in view of Bruce (U.S. 2014/0278530), and further in view of Kelly (U.S. 6,524,246).
(Claim 2)
The combination of Leighow and Bruce disclose substantially all of the elements of claim 1, except wherein the converting the at least one electronic document requested for retrieval from the non-DICOM format to the DICOM format includes wrapping the at least one electronic document with a DICOM metadata header.
Kelly discloses the viewing program converts the image data into a DICOM format, which also contains a header for patient information, (col,. 8, lines 62-67).
.

Claim(s) 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighow (U.S. 2013/0110543) in view of Bruce (U.S. 2014/0278530), and further in view of Raizada (U.S. 2015/0150092).
(Claim 5)
The combination of Leighow and Bruce disclose substantially all of the elements of claim 1, except wherein the first electronic repository comprises a Cross-Enterprise Document Sharing (XDS) repository, wherein the second electronic repository comprises 
Raizada teaches a Vendor-Neutral Archiving (VNA) can interact with the cross-enterprise document sharing (XDS), (paragraph [0071]; Fig. 6).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Leighow's system to include a Vendor-Neutral Archiving (VNA) and cross-enterprise document sharing (XDS) as taught by Raizada, for allow a user to interact with a Vendor-Neutral Archiving (VNA) and cross-enterprise document sharing (XDS) when receiving image data from a source.

The combination of Leighow and Bruce disclose substantially all of the elements of claim 10, except wherein the first electronic storage system[[s]] comprises a Cross-Enterprise Document Sharing (XDS) storage system, wherein the second electronic storage system comprises 
Raizada teaches a Vendor-Neutral Archiving (VNA) can interact with the cross-enterprise document sharing (XDS), (paragraph [0071]; Fig. 6).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Leighow's system to include a Vendor-Neutral Archiving (VNA) and cross-enterprise document sharing (XDS) as taught by Raizada, for allow a user to interact with a Vendor-Neutral Archiving (VNA) and cross-enterprise document sharing (XDS) when receiving image data from a source.

Claim(s) 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighow (U.S. 2013/0110543) in view of Bruce (U.S. 2014/0278530), and further in view of Ho (U.S. 2011/0196886).
(Claim 16)
The combination of Leighow and Bruce discloses substantially all of the elements of claim 15, except wherein the first electronic repository system is a Cross-Enterprise Document Sharing (XDS) electronic repository system 
Ho teaches XDS systems generally only store PDF format documents (Non-DICOM), (paragraph [0053]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Leighow's system to include XDS system only store Non-DICOM, as taught by Ho, for provide XDS systems generally only store PDF format documents, text documents, or patient manifests.

(Claim 18)
The combination of Leighow and Bruce discloses substantially all of the elements of claim 15, except wherein the search server sends an XDS query to the first electronic repository system, the XDS query based on the query received from the client device. 
Ho teaches the first query language is Digital Imaging and Communications in Medicine (DICOM) language, and the second language is Cross-Enterprise Document Sharing (XDS) language, (Abstract).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Leighow's system to include XDS system only store Non-DICOM, as taught by Ho, for XDS query uses only search PDF format documents, text documents, or patient manifests.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighow (U.S. 2013/0110543) in view of Bruce (U.S. 2014/0278530), and further in view of Gasser (U.S. 2014/0379639).
(Claim 17)
The combination of Leighow and Bruce discloses substantially all of the elements of claim 15, except wherein the second electronic repository system is a vendor neutral archive (VNA) 
Gasser teaches DICOM image metadata is also stored in VNA along with actual DICOM images, (paragraph [0070]).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to modify Leighow's system to include VNA store DICOM image metadata along with actual DICOM images, as taught by Gasser, for a vendor-neutral archive ( VNA) component for image storage.

Response to the Arguments
Applicant’s arguments filled on 03/04/2021 have been fully considered.  Applicant made the following arguments:
Claims Rejection 35 U.S. C. 103 on Remarks page(s) 8-12.	
	The Examiner response: In response to Applicant's argument of 35 U.S.C. 103 on Remarks page(s) 8-12 on remarks filed 03/04/2021, the examiner respectfully disagreed. It is noted that Applicant added new limitations in claim(s) that necessitate new ground of rejection as address above by Leighow (U.S. 2013/0110543) and Bruce (U.S. 2014/0278530). In view of the above reason, the rejection is maintained.
Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 











Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, Email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM E.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH V HO/
Primary Examiner, Art Unit 2152